                       Case 2:19-cr-00106 Document 31 Filed 07/18/19 Page 1 of 4 PageID #: 64
AO 245B (Rev. )    Judgment in a Criminal Case
                        Sheet 1



                                           UNITED STATES DISTRICT COURT
                                     Southern District
                                    __________         of West
                                                District         Virginia
                                                          of __________
                                                      )
             UNITED STATES OF AMERICA                 )      JUDGMENT IN A CRIMINAL CASE
                        v.                            )
                                                      )
          ERIC ARMANDO VEGA-COVARRUBIAS                      Case Number: 2:19-cr-00106
                                                      )
                                                      )      USM Number: 15267-088
                                                      )
                                                      )       Lex A. Coleman
                                                      )      Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)           one

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended               Count
 8 USC § 1326(a)                     Reentry of a Removed Alien                                              3/21/2019                    One




       The defendant is sentenced as provided in pages 2 through                4        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          7/18/2019
                                                                         Date of Imposition of Judgment




                                                                          7/18/2019
                                                                         Date
                     Case 2:19-cr-00106 Document 31 Filed 07/18/19 Page 2 of 4 PageID #: 65
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2        of   4
 DEFENDANT: ERIC ARMANDO VEGA-COVARRUBIAS
 CASE NUMBER: 2:19-cr-00106

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  TIME SERVED




      G The court makes the following recommendations to the Bureau of Prisons:




      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                   Case 2:19-cr-00106 Document 31 Filed 07/18/19 Page 3 of 4 PageID #: 66
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page        3     of        4
 DEFENDANT: ERIC ARMANDO VEGA-COVARRUBIAS
 CASE NUMBER: 2:19-cr-00106
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                   Fine                      Restitution
 TOTALS            $ 100.00                     $                                  $                         $


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered             Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the           G fine      G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                  Case 2:19-cr-00106 Document 31 Filed 07/18/19 Page 4 of 4 PageID #: 67
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 5A — Criminal Monetary Penalties
                                                                         Judgment—Page   4   of   4
DEFENDANT: ERIC ARMANDO VEGA-COVARRUBIAS
CASE NUMBER: 2:19-cr-00106

                     ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
The $100 special assessment.
